Citation Nr: 1243736	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to July 1999 and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the TDIU issue as stated above was not certified for appeal.  However, when evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed in further detail below, the issue of entitlement to TDIU has been raised by medical evidence of record, to include specifically by the Veteran's private psychologist.  See the August 15, 2011 private medical report [indicating that the severity of the Veteran's PTSD symptoms renders him "permanently and totally disabled and unemployable"].  In light of the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice, the Board finds that the TDIU issue is part of the pending appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD with depression is more disabling than is reflected in the current 50 percent evaluation.  In this regard, the Board notes that the claims folder includes a June 2009 report, from the Veteran's private psychiatrist, who diagnosed the Veteran with PTSD, noting symptoms of nightmares, flashbacks, panic attacks, intrusive thoughts hypervigilance, social isolation, impaired memory, anger, sadness, fear, depression, and hallucinations.  This medical professional concluded that these symptoms moderately compromised the Veteran's ability to sustain social or work relationships and assigned a Global Assessment of Functioning (GAF) score of 40.  It was noted that the Veteran was self-employed as a caterer.  

Thereafter, in March 2010, the Veteran underwent a mental health examination at the VA.  The principal purpose of that examination was to determine the etiology of any diagnosed psychiatric symptomatology - in other words to determine whether service connection for PTSD was warranted, and not, necessarily, to provide findings required to rate accurately the disorder.  The Board notes that the symptomatology identified in this examination report was very similar to the findings reported in the earlier June 2009 private examination report.  The VA examiner also diagnosed the Veteran with PTSD and assigned a GAF score of 45.  The notable difference was that at this point the Veteran was no longer working.  The Veteran also indicated that his symptoms of anger and irritability improved somewhat with medication.  

Since then, the Veteran has submitted additional medical evidence from his private psychiatrist, dated in August 2011, who determined that he (the Veteran) was severely compromised by PTSD and was now considered "permanently and totally disabled, and unemployable."  A GAF score of 35 was assigned.  Unfortunately, the psychiatrist failed to explain adequately how he came to this conclusion, especially in light of the fact that on comparison the findings and symptomatology reported in his 2011 opinion appear to be identical to those reported in his 2009 opinion from two years earlier.  

That notwithstanding, the Board recognizes that the August 2011 report does at least suggest that the Veteran's PTSD may have worsened in severity since his last VA examination.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], in order to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to evaluate properly the service-connected disability under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present PTSD symptoms, as well as any significant pertinent interval medical history since his last VA examination in March 2010. 

Also, the Veteran is appealing the original assignment of the disability rating for his service-connected PTSD with depression following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the disability evaluation must be considered from July 2009, the effective date of service connection, to the present. 

As detailed above, the Veteran's private psychologist, concluded in August 2011 that the Veteran's service-connected PTSD rendered him "totally and permanently disabled and unemployable."  See the August 15, 2011 report.  Based on this statement, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, on remand the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claim for a higher initial disability rating for service-connected PTSD. 

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient psychiatric treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in March 2010. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.  

2.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected PTSD that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received at the Fayetteville VA Medical Center since March 2010. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

3.  Then, accord the Veteran an appropriate VA examination to determine the nature and extent of his service-connected PTSD.  In conjunction with this examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all signs and symptoms of PTSD should be reported in detail.  

The examiner must describe the impact of the Veteran's PTSD on his occupational and social functioning and must provide analytical support for any conclusions reached in this regard.  In this regard, the examiner is requested to assign a Global Assessment of Functioning (GAF) score; explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning; and reconcile that score with earlier GAF scores.  

In addition, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's service-connected PTSD with depression renders him unable to obtain or maintain gainful employment, taking into consideration his level of education as well as any special training and previous work experience.  In rendering this opinion, the examiner should disregard both the Veteran's age and any nonservice-connected disabilities that he may have.  

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

4.  Then, readjudicate the claims for an initial rating greater than 50 percent for the service-connected PTSD with depression and for a TDIU.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

